Case 1:20-cv-01083-JTN-PJG ECF No. 11, PageID.638 Filed 11/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, INC.,
MATTHEW SEELY, ALEXANDRA SEELY,
PHILIP O’HALLORAN, ERIC OSTERGREN,
MARIAN SHERIDAN, MERCEDES WIRSING,
and CAMERON TARSA,
                                                       CIVIL ACTION
                      Plaintiffs,
       v.
                                                       Case No. 1:20-cv-01083-JTN-PJG
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, MICHIGAN                  Hon. Janet T. Neff
BOARD OF STATE CANVASSERS, WAYNE
COUNTY, MICHIGAN, and WAYNE COUNTY
BOARD OF COUNTY CANVASSERS,

                      Defendants.



               LOCAL RULE 7.1(d) CERTIFICATE OF CONCURRENCE

       On behalf of Proposed Intervenor-Defendants the Democratic National Committee and the

Michigan Democratic Party, the undersigned hereby certifies, pursuant to Local Civil Rule 7.1(d),

that this counsel did seek the parties’ counsels’ concurrence in the Motion to Intervene as

Defendants by way of email correspondence dated November 14, 2020. Defendants Jocelyn

Benson and Michigan Board of State Canvassers, and Defendants Wayne County and Wayne

County Board of County Canvassers consented to intervention. Proposed Intervenors have not yet

received concurrence from Plaintiffs, thereby making this motion necessary.
Case 1:20-cv-01083-JTN-PJG ECF No. 11, PageID.639 Filed 11/14/20 Page 2 of 2




                             Respectfully,

                              /s/ Scott R. Eldridge__________________
                             Scott R. Eldridge (P66452)
                             MILLER CANFIELD
                             Attorneys for Proposed Intervenors DNC and MDP
                             One Michigan Avenue, Suite 900
                             Lansing, MI 48933
Date: November 14, 2020      eldridge@millercanfield.com
